Citation Nr: 1111361	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-32 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for low back disorder (claimed as chronic low back pain). 

3.  Entitlement to service connection for right knee disorder (claimed as arthritis of the right knee).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from August 1963 to July 1989.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  The Veteran did not have elevated blood pressure readings during active service.

2.  The Veteran's hypertension did not manifest to a compensable degree within one year of service separation.

3.  Symptoms of hypertension have not been continuous since service separation.

4.  The Veteran's hypertension is not related to his active service.

5.  The Veteran sustained a back injury in service.

6.  Symptoms of a low back disorder were not chronic in service.

7.  Symptoms of a low back disorder have not been continuous since service separation.

8.  The Veteran does not have a currently diagnosed low back disorder. 

9.  The Veteran sustained a right knee injury in service.

10.  Symptoms of a right knee disorder were not chronic in service.
11.  Symptoms of a right knee disorder have not been continuous since service separation.

12.  The Veteran's right knee disorder is not related to his active service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, and service connection for hypertension may not be presumed based on the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104, Diagnostic Code (DC) 7101 (2010).

2.  A low back disorder was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  A right knee disorder was not incurred in or aggravated by active service, and service connection for right knee arthritis may not be presumed based on the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.71a, 
DC 5003 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  A "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely June 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post service VA treatment records, VA examination reports, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as hypertension or arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").


Service Connection for Hypertension

The Veteran contends that his current hypertension originated in service and has continued since that time.  In the September 2009 VA Form 9, the Veteran contended that he had elevated cholesterol and hypertension in service.  

The evidence shows no elevated blood pressure readings during service.  Service treatment records identify no elevated diastolic blood pressure readings during service, and show only blood pressure readings that were within normal limits (i.e., the systolic reading was less than 140 millimeters of mercury and the diastolic reading was less than 90 millimeters of mercury); no diagnosis of hypertension is reflected in any examination or treatment record compiled in service.  A June 1977 service treatment record reflects a blood pressure (BP) reading of 112/82.  A March 1981 service treatment record reflects a BP reading of 112/70.  A September 1982 service treatment record reflects a BP reading of 100/54.  A December 1984 service treatment record reflects a BP reading of 120/88.  A June 1986 service treatment record reflects a BP reading of 94/64.  A February 1988 service treatment record reflects a BP reading of 100/70.

The Board finds that the weight of the evidence demonstrates that the Veteran's hypertension did not manifest to a compensable degree within one year of service separation.  A compensable rating is assigned for hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 
38 C.F.R. § 4.104, DC 7101.  A post-service June 1990 VA progress note, within one year of service separation, reflects a BP reading of 110/60.  A post-service October 1990 VA progress note, just after one year of service separation, reflects a BP reading of 130/78.

The Board next finds that the weight of the evidence demonstrates that symptoms of hypertension have not been continuous since service separation in August 1989.  As indicated, at the September 1988 service separation examination, the Veteran denied any disability or symptoms of high blood pressure.  Following service separation in August 1989, the evidence of record shows no complaints, diagnosis, or treatment for hypertension until March 2007.  The absence of post-service complaints, findings, diagnosis, or treatment after service prior to March 2007 is one factor that tends to weigh against a finding of either hypertension in service or continuous symptoms of hypertension after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

In July 2008, on VA examination, the Veteran reported a history of hypertension.  The VA examiner diagnosed the Veteran with hypertension and hyperlipidemia.  The VA examiner opined that the Veteran's hypertension was related to his active service, based upon the history provided by the Veteran, specifically the inaccurate factual history of the presence of hypertension upon discharge from active service.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The July 2008 VA examiner did not have access to the Veteran's claims file, so took the history from the Veteran.  The VA examiner's opinion was based upon the Veteran's statement that hypertension was present at the September 1988 service discharge examination.  While the Veteran is competent to relate a history of symptoms of hypertension, or to relate that a doctor has diagnosed him with hypertension, the factual accuracy of the history is important in weighing any medical opinion based upon that history.  See Kowalski, 19 Vet. App. at 177.  

In this case, the Veteran's factual assertion that hypertension was present at the September 1988 service discharge examination, reported as part of the VA compensation examination, is outweighed by other, more contemporaneous lay and medical evidence of record that shows no hypertension present at the 1988 service discharge examination or for years after service separation, and is not credible.  At the September 1988 service discharge examination, the Veteran himself denied any disability or symptoms of the vascular system, and his vascular system was clinically evaluated as normal.  At service separation, the Veteran also specifically denied any symptoms of high blood pressure, and his BP was recorded as 124/78.  Because of the inaccurate factual history provided by the Veteran to the VA examiner, the Board finds that the July 2008 VA opinion, with respect to the relationship of hypertension to service, is of no probative value.  See Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis); see also Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (stating that the Board must evaluate the credibility and weight of the history upon which a medical opinion is predicated).

The weight of the evidence demonstrates no relationship between the Veteran's current hypertension and his active military service.  Therefore, the Board finds that there are multiple reasons to conclude that the lay and medical evidence that is of record weighs against the claim for service connection for hypertension, and outweighs the Veteran's more recent contentions regarding in-service hypertension symptoms, and continuous post-service hypertension symptoms.  

The Board notes that the Veteran was diagnosed with hypercholesterolemia in service.  Elevated cholesterol is a laboratory test result and not, in and of itself, a disability.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  In this regard, hypercholesterolemia is not shown to be reflective of a chronic, acquired disability for VA compensation purposes.  As such, regardless of the character or the quality of any evidence which the Veteran could submit, strictly hypercholesterolemia is not recognized as a disability under the law for VA compensation purposes.  See 
38 C.F.R. § 3.303(c).

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for a Low Back Disorder

The Veteran contends that he has a low back disorder, and that this disorder originated in service and has continued since that time.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a low back injury in service, but low back symptoms were not chronic in service.  The Board finds the Veteran's more recent assertions of chronic back pain in service are outweighed by the more contemporaneous evidence, and are not credible.  A 
December 1972 service treatment record reflects that the Veteran suffered a back injury due to a fall, and the diagnosis was soft tissue injury.  An April 1974 service line of duty determination reported that the Veteran injured his back while working on an airplane; the diagnosis was low back strain.  In a December 1976 service treatment record, the Veteran reported low back pain, and was given exercises to perform and was advised to use heat for treatment.  In a December 1977 service emergency room record, the Veteran reported low back pain due to an automobile accident; the diagnosis was mild muscle sprain.  

The Veteran's service treatment records indicate that his low back problems resolved with treatment.  The Veteran was not placed on permanent profile or permanent restriction in service because of a low back injury.  The March 1980 periodic service clinical evaluation does not note any findings of a low back disorder, indicating as normal the "spine, musculoskeletal."  The September 1988 service separation clinical evaluation does not note any findings of a low back disorder, indicating as normal the "spine, musculoskeletal."  Also, in the 
September 1988 separation examination "Report of Medical History," the Veteran checked the box to indicate no recurrent back pain.  The clinical examination at service separation does not reflect a diagnosis of a low back disorder at service separation.  As noted above, an injury incurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a low back disorder have not been continuous since service separation in August 1989, and that the Veteran's assertions of continuous post-service symptoms not to be credible.  As indicated, at the September 1988 service separation examination, the Veteran denied any disability or symptoms of recurrent back pain.  In a November 2003 Agent Orange examination, the Veteran specifically denied back pain.  Following service separation in August 1989, the evidence of record shows no complaints, diagnosis, or treatment for low back pain until May 2008.  The absence of post-service complaints, findings, diagnosis, or treatment after service prior to May 2008 is one factor that tends to weigh against a finding of either hypertension in service or continuous symptoms of hypertension after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

In July 2008, on VA examination, the Veteran reported a history of chronic back pain.  The VA examiner listed as a purported diagnosis low back pain.  The VA examiner opined that the Veteran's low back pain was due to back injury and chronic back pain in service; however, the Veteran's service records do not reflect chronic back pain symptoms in service, and the evidence shows no continuous symptoms of post-service back pain until many years after service separation.  Because the Veteran's reported history of chronic in-service symptoms and continuous post-service symptoms is inconsistent with, and outweighed by, the other evidence of record, such history is not credible.  Therefore, the Board finds that the July 2008 VA opinion, with respect to the question of relationship of low back pain to the in-service low back injury, is of no probative value, due to the medical opinion being based upon an inaccurate factual history reported by the Veteran of chronic and continuous low back symptoms.  See Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis); see also Wilson, 2 Vet. App. at 618 (stating that the Board must evaluate the credibility and weight of the history upon which a medical opinion is predicated).

Finally, the Board notes that the post-discharge evidence of record does not contain any notation indicating a diagnosis of a low back disability.  In the July 2008 VA examination, although the VA examiner wrote in the diagnosis section that the Veteran had low back pain, this does not equate to a diagnosis of current low back disability.  Symptoms such as pain, by itself and without an underlying medical condition, do not constitute a disability for VA disability compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

A July 2008 VA radiology report noted that the Veteran had a history of chronic back pain.  The VA radiologist found that the vertebral bodies, disc spaces, posterior facet joints and posterior element were intact and normal.  The VA radiologist could not identify any significant pathology of the spine.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In this case, the record of evidence indicates that the Veteran did not incur a chronic low back disorder during service, has not experienced chronic low back symptomatology since service, and does not currently have a diagnosed low back disorder.  For these reasons, service connection for a low back disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for low back disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Knee Disorder 

The Veteran contends that he has a right knee disorder, and that this disorder originated in service and has continued since that time.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a right knee injury in service, but right knee disorder symptoms were not chronic in service.  An October 1972 service treatment record shows that the Veteran was treated for right knee problems in service.  The Veteran reported pain in the right knee on rising to standing position.  The service examiner diagnosed tendonitis in the right knee.

The Veteran's service treatment records indicate that his right knee problems resolved with treatment.  The Veteran was not placed on permanent profile or permanent restriction in service because of a right knee injury.  The March 1980 periodic service clinical evaluation does not note any findings of a right knee disorder, indicating as normal the "lower extremities."  The September 1988 service separation clinical evaluation does not note any findings of a right knee disorder, indicating as normal the "lower extremities."  Also, in the September 1988 separation examination "Report of Medical History," the Veteran checked the boxes to indicate no arthritis and no bone, joint, or other deformity.  The clinical examination at service separation does not reflect a diagnosis of a right knee disorder at service separation.  As noted above, an injury incurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The weight of the evidence demonstrates that the Veteran's right knee disorder did not manifest arthritis to a compensable degree within one year of service separation.  Service treatment records are silent with respect to any findings of arthritis in the right knee, and there is no medical evidence of arthritis in the right knee within one year of service separation.  

The Board next finds that the weight of the evidence demonstrates that symptoms of a right knee disorder have not been continuous since service separation in August 1989.  As indicated, at the September 1988 service separation examination, the Veteran denied any disability or symptoms of the right knee and his right knee was clinically evaluated as normal.  In a November 2003 Agent Orange examination, the Veteran denied arthritis, joint aches, joint stiffness, and pain down the back of his legs and weakness.  Following service separation in August 1989, the evidence of record shows no complaints, diagnosis, or treatment for any back disorder until April 2007.  The absence of post-service complaints, findings, diagnosis, or treatment after service prior to April 2007 is one factor that tends to weigh against a finding of either chronic right knee symptoms in service or continuous symptoms of right knee disorder after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

While the Veteran is competent to state that he had right knee symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic right knee symptoms in service and continuous right knee symptoms since service, made in the context of the May 2008 claim for service connection (disability compensation) for right knee disorder, are inconsistent with, and outweighed by, the Veteran's own, more contemporaneous histories that he gave for treatment purposes, and are, therefore, not credible.  For example, the Veteran's recent statements of continuous post-service right knee symptoms are inconsistent with VA treatment records.  The histories presented during VA treatment from August 2004 to May 2008 do not include a mention of chronic in-service right knee symptoms or continuous post-service right knee disorder symptoms.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that the Veteran's recent post-service account of in-service events was not credible because the Veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).

As the statements made to private and VA physicians from August 2004 to 
May 2008 were made during the course of treatment, they are afforded greater probative weight than those more recent statements made in conjunction with the Veteran's May 2008 claim for disability compensation benefits.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment; and in none of these examinations does the Veteran mention chronic right knee disorder symptoms in service, or continuous right knee disorder symptoms since service.  See Rucker, 10 Vet. App. 73 (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Cartright, 2 Vet. App. 24, 25; Pond v. West, 12 Vet. App. 341 (1991).  

In July 2008, on VA examination, the Veteran reported a history of arthritis and right knee symptoms.  The VA examiner wrote as a purported diagnosis that the Veteran had right knee discomfort.  The VA examiner opined that the Veteran's right knee discomfort was likely due to the same repetitive type of trauma in service that caused his back problems; however, the weight evidence of record, including the Veteran's service records, do not reflect chronic right knee symptoms in service.  Therefore, the Board finds that the July 2008 VA opinion, with respect to the issue of right knee disorder, is of no probative value, due to the medical opinion being based upon an inaccurate factual history reported by the Veteran.  See Reonal at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis); see also Wilson at 618 (stating that the Board must evaluate the credibility and weight of the history upon which a medical opinion is predicated).

Based on the weight of the evidence, the Board finds that the Veteran's current right knee disorder is not related to his military service.  The Board finds that there are multiple reasons to conclude that the lay and medical evidence that is of record weighs against the claim for service connection for right knee disorder, and outweighs the Veteran's more recent contentions regarding in-service right knee disorder symptoms and continuous post-service right knee disorder symptoms.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right knee disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for hypertension is denied.

Service connection for a low back disorder is denied.

Service connection for a right knee disorder is denied.



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


